IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00339-CV

ROY MITCHELL,
                                                          Appellant
v.

WELLS FARGO BANK,
                                                          Appellee



                           From the 40th District Court
                               Ellis County, Texas
                              Trial Court No. 74,768


                          MEMORANDUM OPINION


      Roy Mitchell brings this appeal from the denial of his motion for default

judgment. The Clerk of this Court notified the parties that the appeal was subject to

dismissal for want of jurisdiction because the denial of a motion for default judgment

may be challenged only in an appeal from a final judgment or other appealable order.

See Aguilar v. Livingston, 154 S.W.3d 832, 833 (Tex. App.—Houston [14th Dist.] 2005, no

pet.). The Clerk advised the parties that the appeal may be dismissed unless Mitchell or

some other party filed a response showing grounds for continuing the appeal. See Tex.
R. App. P. 42.3(a). The Court has received no response. Accordingly, the appeal is

dismissed.


                                                      FELIPE REYNA
                                                      Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
       (Chief Justice Gray concurs in the judgment to the extent it dismisses the appeal
for want of jurisdiction)
Appeal dismissed
Opinion delivered and filed December 9, 2009
[CV06]




Mitchell v. Wells Fargo Bank                                                      Page 2